


110 HRES 1092 EH: Relating to the consideration of the bill

U.S. House of Representatives
2008-04-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. RES. 1092
		In the House of Representatives, U.
		  S.,
		
			April 10, 2008
		
		RESOLUTION
		Relating to the consideration of the bill
		  (H.R. 5724) to implement the United States-Colombia Trade Promotion
		  Agreement.
	
	
		That section 151(e)(1) and section
			 151(f)(1) of the Trade Act of 1974 shall not apply in the case of the bill
			 (H.R. 5724) to implement the United States-Colombia Trade Promotion
			 Agreement.
		
	
		
			Lorraine C. Miller,
			Clerk.
		
	
